DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is outside the range of 50 to 150 words in length.  
Appropriate correction is required.

Claim Objections
Claims 6 and 26 are objected to because of the following informalities: 
In claim 6, line 1, “a cylinder lens” should be “the cylinder lens”
In claim 6
In claim 26, line 1, “The displacement measuring system” should be “The laser displacement measuring system”
In claim 26, line 4, “the Scheimpflug principle” should be “Scheimpflug principle”
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, 14-17, 19, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurashige et al. (EP 3064895 ~ already of record).

	Regarding claim 1, Kurashige teaches (Original) an illumination apparatus (Kurashige: i.e. illumination unit 100 – figs. 1, 3, 13, 14) for reducing speckle effect (Kurashige: i.e. reduce occurrence of speckles on the surface of the object – fig. 24, paras. 0012, 0034, 0038, 0068, 0072, 0077-0078, 0081) in light reflected off an illumination target (Kurashige: i.e. semispherical object M, arbitrary object M, linear scatter body 30 – figs. 1-3, para. 0035), the apparatus comprising: 
	a light source (Kurashige: i.e. illumination unit 100, coherent light source 50, laser, semiconductor laser – figs. 1, 3, 13, 14, paras. 0030, 0034, 0038) configured to emit coherent light (Kurashige: i.e. coherent light source 50 –figs. 1, 3, 13, 14, Sect 4-1, para. 0015); 
	a linear diffuser (Kurashige: i.e. holographic recording medium 45 – figs. 13, 14) positioned in an optical (Kurashige: i.e. optical system such as a lens, optical diffusing element – paras. 0029, 0194) path (Kurashige: i.e. stage 210, reproduction image 35 - figs. 13, 14) between an illumination target (Kurashige: i.e. object M on light receiving surface R – figs. 1, 13-15) and the light source (Kurashige: figs. 13, 14), the linear diffuser being configured to diffuse the coherent light into diffused light (Kurashige: i.e. light beam L60(t1), L60(t2), diffracted light L45(t1), L45(t2) – figs. 1, 13, 14, para. 0067) that spreads in one dimension (Kurashige: i.e. one-dimensional scanning - figs. 13, 14, Sect. 5-1, paras. 0091, 0111) across at least a portion of the illumination target (Kurashige: i.e. light beam L60(t1), L60(t2), diffracted light L45(t1), L45(t2) – figs. 1, 13, 14, para. 0067), which has an associated exposure time (Kurashige: i.e. exposure time, a region that contributes to reproduction on the medium changes with time – paras. 0038, 0096, 0121) for illumination of the illumination target by the diffused light (Kurashige: figs. 1, 13-14), wherein the diffused light forms a planar fan of light (Kurashige: i.e. line pattern U - figs. 1-2, 13, 14) that is generally free of broadening in a direction perpendicular to the one dimension (Kurashige: i.e. line illumination, motion arrow – fig. 1); 
	a beam deflector (Kurashige: i.e. light beam scanning device 60, MEM mirror as a beam deflector – figs. 13, 14, para. 0091) positioned between the light source and the linear diffuser on the optical path (Kurashige: figs. 13, 14); and 
	a controller (Kurashige: i.e. light beam scanning device 60 – figs. 13, 14) coupled with the beam deflector (Kurashige: i.e. a light beam scanning device 60 that carries out beam scanning by controlling either or both of a direction and a position of the light beam – paras. 0013, 0196); 
	wherein the controller is configured to operate the beam deflector to direct the coherent light incident on the beam deflector (Kurashige: i.e. a light beam scanning device that carries out beam scanning by controlling either or both of a direction and a position of the light beam – figs. 13, 14, paras. 0013, 0196) to sweep across different locations (Kurashige: i.e. point P(t1), point P(t2) – figs. 13, 14) on the linear diffuser within the exposure time for illumination of the illumination target by the diffused light (Kurashige: i.e. attention point Q, diffracted light L45(t1), diffracted light L45(t2) – figs. 1, 13, 14, paras. 0064-0065, 0071); and 
	wherein the different locations span a distance across the linear diffuser (Kurashige: i.e. point P(t1), point P(t2) – figs. 13, 14) that provides sufficient uncorrected speckle patterns (Kurashige: i.e. volume hologram, speckle contrast 3.0 – figs. 13-14, 24, para. 0121) at an image sensor (Kurashige: i.e. cameras 301, 302, 303 – fig. 1) in light reflected from an intersection of the planar fan of light with the illumination target to add incoherently (Kurashige: figs. 1, 13, 14, 24) when imaged by the image sensor within the exposure time (Kurashige: i.e. image G (301, i), (301, i), (302, i) – figs. 1-2) for illumination of the illumination target by the diffused light (Kurashige: figs. 1-2, 13, 14, 24).  

	Regarding claim 2, Kurashige teaches (Original) The illumination apparatus of claim 1, wherein the light source comprises a laser (Kurashige: i.e. illumination unit 100, coherent light source 50, laser, semiconductor laser, diode pumped solid state DPSS laser – figs. 1, 3, 13, 14, paras. 0030, 0034, 0038, 0080-0081).  

(Currently amended) The illumination apparatus of claim 1, wherein the beam deflector comprises a microelectromechanical system (IVEMS) mirror (Kurashige: i.e. MEM mirror as a beam deflector – para. 0091).  

	Regarding claim 9, Kurashige teaches (Original) The illumination apparatus of claim 1, wherein the linear diffuser comprises a hologram (Kurashige: i.e. hologram recording medium 45 – fig. 13, 14) or a cylinder array (Kurashige: i.e. microlens array - fig. 44).  

	Regarding claim 10, Kurashige teaches (Original) The illumination apparatus of claim 1, 
	wherein the linear diffuser is stationary with respect to a base portion of the beam deflector (Kurashige: figs. 13, 14), and 
	the controller is configured to operate the beam deflector to direct the coherent light in a cycling left-right-left sweep (Kurashige: i.e. scanning of one line from the start region A1S on the left end to the end region A 1 E on the right end is repeated. In this case, scanning of one line from the left to the right may be repeated, or reciprocatory scanning may be carried out in such a manner that scanning from the right to the left is carried out after scanning from the left to the right – para. 0112) with respect to the linear diffuser, such that the coherent light is directed through either the left-right half or the right-left half of the left-right-left sweep (Kurashige: i.e. scanning of one line from the start region A1S on the left end to the end region A 1 E on the right end is repeated. In this case, scanning of one line from the left to the right may be repeated, or reciprocatory scanning may be carried out in such a manner that scanning from the right to the left is carried out after scanning from the left to the right – para. 0112) within the exposure time for the illumination of the illumination target by the diffused light (Kurashige: figs. 1-2, 13, 14, 24).  

Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  With regards to further limitation a vision system processor (Kurashige: i.e. cameras 301, 302, 303 – fig. 1); a camera assembly (Kurashige: i.e. cameras 301, 302, 303 – fig. 1) coupled with the vision system processor.

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 10 above, and is/are therefore rejected on the same premise.

Regarding claim 14, the claim(s) recites analogous limitations to claim(s) 9 above, and is/are therefore rejected on the same premise.

Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 9 above, and is/are therefore rejected on the same premise.

	Regarding claim 16, Kurashige teaches (Original) The laser displacement measuring system of claim 15,
	wherein the hologram is configured to project the planar fan of light onto the illumination target in a non-continuous pattern (Kurashige: line pattern of stripes U1-Un – fig. 27-29, para. 0143).  

(Original) The laser displacement measuring system of claim 16,
	wherein the non-continuous pattern comprises at least one of dots (Kurashige: spot-like pattern, grid-like pattern – fig. 30, para. 0073), and line segments separated by non-illuminated gaps (Kurashige: figs. 27-29).  

Regarding claim 19, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.

	Regarding claim 23, the claim(s) recites analogous limitations to claim(s) 1 and 2 above, and is/are therefore rejected on the same premise.  
	
	Regarding claim 24, Kurashige teaches (Original) The laser displacement measuring system of claim 11,
	wherein the camera assembly is configured to capture light reflected from the intersection of the planar fan of light with the illumination target (Kurashige: figs. 1-2), and generate image data from the captured light (Kurashige: figs. 1-2).  

	Regarding claim 25, Kurashige teaches (Original) The displacement measuring system of claim 24, 
	wherein the vision system processor is configured to receive the image data from the camera assembly (Kurashige: figs. 1, 2), and process the image data to perform at least one of measurement and inspection on a region of the illumination target (Kurashige: surface measurement device - fig. 1).  

	Regarding claim 26, Kurashige teaches (Original) The displacement measuring system of claim 11, 
	wherein the camera assembly comprises an image sensor with a first optical plane and a lens assembly with a second optical plane that is non-parallel to the first optical plane (Kurashige: surface of the sample is not parallel to the camera sensor - fig. 1), each oriented to adhere to the Scheimpflug principle with respect to the planar fan of light (Kurashige: surface of the sample is not parallel to the camera sensor - fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claim(s) 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurashige et al. (EP 3064895 ~ already of record) and in view of  Watanabe et al. (US 20050234348).

	Regarding claim 4, Kurashige teaches (Currently amended) The illumination apparatus of claim 1, wherein the beam deflector comprises 
	However, Kurashige does not teach an acousto-optic modulator (AOM) device.  
Also in the same field of endeavor, Watanabe et al. (US 20050234348) discloses the following claim limitations: an acousto-optic modulator (AOM) device (Watanabe: i.e. intensity modulator 34 is an acousto optic modulator AOM – fig. 2, para. 0149).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Linear Illumination System, as disclosed by Kurashige, and further incorporate an acousto-optic modulator (AOM) device, as taught by Watanabe, for the benefit of an intensity modulator modulating the intensity of laser light (Watanabe: para. 0104).

Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.

Claim(s) 5-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kurashige et al. (EP 3064895 ~ already of record) and in view of Toshihiko (US 20050234348 ~ already of record).

	Regarding claim 5, Kurashige teaches (Original) The illumination apparatus of claim 1, comprising 
	… the optical path between the linear diffuser and the beam deflector (Kurashige: figs. 1, 13, 14) to operate as …to increase efficiency by concentrating all of the coherent light is directed to the linear diffuser (Kurashige: figs. 1, 13, 14).  

However, Kurashige does not teach a cylinder lens positioned in; a field lens.
Also in the same field of endeavor, Toshihiko (JP 2004191735) discloses the following claim limitations: a cylinder lens positioned in; a field lens (Toshihiko: i.e. cylindrical field lens which can be positioned anywhere between the scanning element and the illumination target – fig. 1, paras. 0016-0017; NOTE:  Toshihiko discloses the claimed invention except for a cylinder lens positioned in the optical path between the linear diffuser and the beam deflector. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange a cylinder lens positioned in the optical path between the linear diffuser and the beam deflector, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Linear Illumination System, as disclosed by Kurashige, and further incorporate a cylinder lens; a field lens, as taught by Toshihiko, for the benefit of a cylindrical field lens, which condenses the laser light in the x-direction to illuminate a predetermined position of the spatial light modulation element (Toshihiko: para. 0017).

	Regarding claim 6, Kurashige and Toshihiko teach (Original) The illumination apparatus of claim 1, comprising 
	a cylinder lens, wherein the linear diffuser is positioned between the beam deflector and the cylinder lens (Toshihiko: i.e. cylindrical field lens which can be positioned anywhere between the scanning element and the illumination target – fig. 1, paras. 0016-0017; NOTE:  Toshihiko discloses the claimed invention except for a cylinder lens positioned in the optical path between the linear diffuser and the beam deflector. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange a cylinder lens positioned in the optical path between the linear diffuser and the beam deflector, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70), and 
	wherein the cylinder lens is configured to operate as a field lens (Toshihiko: i.e. cylindrical field lens – fig. 1, paras. 0016-0017) to increase efficiency by concentrating all of the diffused light directed to the illumination target (Kurashige: figs. 1, 13, 14).  

The same motivation for claim 6 is applied as above for claim 5.

	Regarding claim 21, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.

Regarding claim 22, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.

Claim(s) 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurashige et al. (EP 3064895 ~ already of record) and in view of Rain et al. (US 20060203483).

	Regarding claim 7, Kurashige teaches (Original) The illumination apparatus of claim 1, wherein the linear diffuser comprises
	However, Kurashige does not teach an engineered diffuser with a flat top intensity profile along the one dimension.  
Also in the same field of endeavor, Rains et al. (US 20060203483) discloses the following claim limitations: an engineered diffuser with a flat top intensity profile along the one dimension (Rains: i.e. flat base panel 91 – figs. 8-9, paras. 0103-0104).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Linear Illumination System, as disclosed by Kurashige, and further incorporate an engineered diffuser with a flat top intensity profile along the one dimension, as taught by Rain, for the benefit of a base to include a flat central region between the walls of the deflector and a region is reflective and forms the active optical area on the base facing toward the region or area to be illuminated by the system (Rain: para. 0104).

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 7 above, and is/are therefore rejected on the same premise.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurashige et al. (EP 3064895 ~ already of record), in view of Bicknell et al. (US 20070183473), and further in view of Hazama et al. (US 5191374).

(Original) The illumination apparatus of claim 1, wherein the linear diffuser comprises 
	…with …that causes diffracted line spacing in the planar fan of light to change with a sweep angle (Kurashige: i.e. diffusion angle of the hologram recording medium 45 is set to 20o – figs. 13, 24, para. 0122) of the coherent light incident on the linear diffuser (Kurashige: figs. 1, 13, 14).  

However, Kurashige does not teach a chirped diffraction grating; a Free Spectral Range (FSR).
Also in the same field of endeavor, Bicknell et al. (US 20070183473) discloses the following claim limitations: a chirped diffraction grating (Bicknell: i.e. chirped diffraction grating, Bragg volume diffraction grating – paras. 0010, 0015, 0037); a Free Spectral Range (FSR).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Linear Illumination System, as disclosed by Kurashige, and further incorporate a chirped diffraction grating, as taught by Bicknell, for the benefit of light the is directed back to the laser depends, at least in part, on the characteristics of the diffraction grating (Bicknell: para. 0031).

However, Kurashige and Bicknell do not teach a Free Spectral Range (FSR).
Also in the same field of endeavor, Hazama et al. (US 5191374) discloses the following claim limitations: a Free Spectral Range (FSR) (Hazama: i.e. – fig. 6, col. 9, ll. 27-37).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Linear Illumination System, as disclosed by Kurashige, and further incorporate a Free Spectral Range (FSR), as taught by Hazama, for the benefit of a wavelength interval between the peaks of the transmittance having free spectral range (Hazama: col. 9, ll. 27-37).

claim 18, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.